



INSTRUMENT OF AMENDMENT TO THE
MDU RESOURCES GROUP, INC.
401(k) RETIREMENT PLAN
The MDU Resources Group, Inc. 401(k) Retirement Plan, (as amended and restated
as of January 1, 2017) (the “K-Plan”), is hereby amended, effective as of
January 1, 2017, by replacing subsection (c) of Section 5.2 Investment of the
Plan with the following:
(c)
In accordance with Section 401(a)(35) of the Code, for any period in which the
Plan holds publicly traded employer securities, the following rules shall apply.

(i)
Subject to Section 1.401(a)(35)-1(f)(2)(iv)(B) of the Treasury Regulations, if
the Company or any member of the controlled group of corporations (as defined in
Section 1.401(a)(35)-1(f)(2)(iv)(A) of the Treasury Regulations) which includes
the Company has issued a class of stock which is a publicly traded employer
security, and the Plan holds employer securities which are not publicly traded
employer securities, then the Plan shall be treated as holding publicly traded
employer securities.

(ii)
With respect to a Participant, an alternate payee with an account under the
Plan, or a Participant’s beneficiary, if any portion of such individual’s
account under the Plan attributable to employee contributions and elective
deferrals (as described in Section 402(g)(3)(A) of the Code) is invested in
publicly traded employer securities, then such individual must be offered the
opportunity to elect to divest those employer securities and reinvest an
equivalent amount in other investment options as described in paragraph (iv)
below.

(iii)
With respect to a Participant who has completed three years of vesting service,
an alternate payee of such Participant with an account under the Plan, or a
Participant’s beneficiary, if any portion of such individual’s account
attributable to employer contributions is invested in publicly traded employer
securities, then such individual must be offered the opportunity to elect to
divest those employer securities and reinvest an equivalent amount in other
investment options as described in paragraph (iv) below.

(iv)
With respect to individuals described in paragraphs (ii) and (iii) of this
Subsection 5.2(c):

(A)
At least three investment options (other than employer securities) shall be
offered to such individuals;






--------------------------------------------------------------------------------





(B)
Each investment option shall be diversified and have materially different risk
and return characteristics; and

(C)
Periodic reasonable divestment and reinvestment opportunities shall be provided
at least quarterly.

(v)
Except as provided in Sections 1.401(a)(35)-1(e)(2) and (3) of the Treasury
Regulations, restrictions (either direct or indirect) or conditions will not be
imposed on the investment of publicly traded employer securities if such
restrictions or conditions are not imposed on the investment of other Plan
assets.

Explanation: This amendment expands the Plan’s existing provisions designed to
comply with Internal Revenue Code Section 401(a)(35) at the request of the
Internal Revenue Service.
IN WITNESS WHEREOF, MDU Resources Group, Inc., as Sponsoring Employer of the
K-Plan, has caused this amendment to be duly executed by a member of the MDU
Resources Group, Inc. Employee Benefits Committee (“EBC”) on this 30th day of
August 2017.
 
 
 
MDU RESOURCES GROUP, INC.
EMPLOYEE BENEFITS COMMITTEE
 
 
 
By:
/s/ Doran N. Schwartz
 
 
Doran N. Schwartz, Chairman
 
 

 


2    